Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on March 02, 2021 has addressed the 35 USC 112 rejections set forth in the previous office action.  Claim 3 has been cancelled.  Claims 1, 2 & 4-10 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mounioloux (US 2009/0159244 A1) (Mounioloux hereinafter) in further view of Davidson (US 2013/0039785 A1) (Davidson hereinafter), Alex et al (US 2009/0175744 A1) (Alex hereinafter) & Wu et al (US 2012/0106082 A1) (Wu hereinafter).
Regarding Claim 1, Mounioloux discloses:  A water-cooling device (10) comprising: 
a pump case (1, 14 & 15) having a top section (1), a bottom section (14), and a radially peripheral section (15) together defining a pump chamber (Figure 10); 
at least one winding (Paragraph 28 - Line 5; This paragraph describes how the motor for the pump comprises at least one stator which would have a winding) and a circuit board (Paragraph 28 - Lines 5-6);
a driver (203) disposed in the pump chamber and having a central shaft and multiple blades (see the annotation of Figure 14 below); and 
a heat exchange member (117) connected with the pump case (Figure 13) and having multiple radiating fins (118) and a heat exchange chamber (Figure 13) arranged downstream from the pump chamber (The identified heat exchanger member & heat exchange chamber are located below the pump chamber and therefore can be considered “downstream” from the pump chamber. Embodiment of figure 14 also shows the heat chamber located downstream from the pump chamber as it relates to fluid flow. FURTHERMORE, the applicant has not identified how having the heat exchange member disposed DOWNSTREAM from the pump chamber (as opposed to being upstream OR within the pump chamber) would solve any problem or create some unexpected result.  Therefore, this limitation would be held as being an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention) for a cooling liquid to pass through such that the over-molding transfers heat generated by the circuit board and winding to the multiple radiating fins and pump chamber via the cooling liquid (Figure 14; The since the three sections of the pump case are all coupled together, the heat generated by the circuit board & winding would be transferred to the multiple radiating fins through the body of the pump case and the heat generated by the circuit board & winding would be transferred to the pump chamber by the cooling liquid).

    PNG
    media_image1.png
    635
    784
    media_image1.png
    Greyscale

Mounioloux fails to disclose:  the pump case having over-molding;
at least one winding formed on a circuit board, the circuit board being disposed on the radially peripheral section, the over-molding cladding the circuit board with one side of the over-molding on an outer surface of the winding and the other side of the over-molding facing away from the winding and facing the pump chamber; 
each blade having an upper edge, a lower edge, a free end, and a magnetic member disposed on a radially outer face of the free end of each blade at a position corresponding to the winding, whereby each magnetic member is configured to induce and magnetize the winding and arranged at a spatial interval from each other magnetic member.
Davidson does teach how it is known to have a centrifugal pump assembly (100) comprising an impeller (102) rotating within a pump housing (101) with a plurality of windings (103) disposed radially around the impeller (Figures 1a & 1c), the impeller having a plurality of blades (108), each blade having an upper edge, a lower edge, a free end (see the annotation of Figure 1b below) and a magnetic member (104) disposed on a radially outer face of the free end of each blade (Paragraph 54) at a position corresponding to the winding (Figures 1b & 1c), whereby each magnetic member is configured to induce and magnetize the winding (PLEASE NOTE that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Davidson discloses all the structural limitations of the claimed invention, including having stator windings disposed radially around the body of the impeller AND a magnetic member disposed on the blades at a position corresponding to the winding, and thus, is structurally capable of being “configured to induce and magnetize the winding” in the same way AND for the same reasons that the applicants magnetic members are configured to induce & magnetize the winding) and arranged at a spatial interval from each other magnetic member (Figure 1c).
It is noted that a simple substitution of one known element (in this case, the generic impeller of Mounioloux which is described in Paragraph 30 as being composed of “an impeller inlet & a plurality of blades”) for another (in this case, the impeller with magnetic members disposed on the in this case, a known impeller arrangement to allow a motor stator to drive the impeller (as described in Paragraph 29) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Mounioloux such that their generic impeller body was formed as an impeller with a plurality of magnetic members disposed on the radial outer face each impeller blade in a spaced interval with each other, as taught by Davidson, as such a simple substitution of known elements would have been obvious & known to one of ordinary skill in the art.   
Alex teaches: a pump case (10 & 30) having a top section, bottom section (see the annotation of Figure 4 below), over-molding (11; Please note that the term “over-molding” in this line is being interpreted under 35 USC 112(b) as intending to refer to “a portion of the pump case” that separates the circuit board from the fluid in the pump chamber.  Alex has the pump casing forming an inner annular wall (11) that separates the circuit board (40) from the pump chamber, see Figure 4), and a radially peripheral section together defining a pump chamber (see the annotation of Figure 4 below);
at least one winding (41) formed on a circuit board (40), the circuit board (40) being disposed on the radially peripheral section (see the annotation of Figure 4 below), the over-molding cladding the circuit board with one side of the over-molding molded on an outer surface of the circuit board (see the annotation of Figure 4 below) and the other side of the over-molding facing away from the winding and facing the pump chamber (see the annotation ; 
a driver (20) disposed in the pump chamber (Figure 4) and having a central shaft (21) and multiple blades (23), each blade having an upper edge, a lower edge, a free end (see the annotation of Figure 4 below), and a magnetic member (24) disposed on a radially outer face of the free end of each blade at a position corresponding to the winding (see the annotation of Figure 4 below).

    PNG
    media_image2.png
    548
    975
    media_image2.png
    Greyscale

It is noted that a simple substitution of one known element (in this case, the generic motor of Mounioloux which is described in Paragraph 28 as being composed of “a stator” & “an electronic control circuit board”) for another (in this case, windings disposed on the surface of a cylindrical circuit board as taught by Alex) to obtain predictable results (in this case
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Mounioloux such that the circuit board was disposed on the radial peripheral surface of the pump housing, as taught by Alex, to create a more compact pump assembly.  
Wu teaches:  a pump assembly (104) with a circuit board (108) that is fastened to the wall of the casing (110a & 110b) via injection molding (Paragraph 44).  This would result in “the circuit board being disposed on the radially peripheral section (met by the modification of Mounioloux in view of Alex, as noted above), the over-molding cladding the circuit board with one side of the over-molding molded on an outer surface of the winding and the other side of the over-molding facing away from the winding and facing the pump chamber (would be met upon the modification Mounioloux to have the circuit board injection molded into the pump housing, as taught by Wu)”.
So while Alex is silent regarding how the circuit board is mounted within the pump casing.  Wu teaches how the circuit board can be embedded within the pump casing by injection molding (which would result in pump casing as being “molded on an outer surface of the winding”).  Having the circuit board & windings fully embedded within the pump casing by injection molding would ensure that the circuit board in protected from being damaged due to moisture or particulates.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Mounioloux to have the circuit board injection molded into the casing, as taught by Wu, to provide the benefit of having the circuit board encased in a plastic resin (which would help protect the circuit board from contacting the pumped fluid or particulates.).  
Regarding Claim 2, applicant should note that the recitation of the circuit board being disposed on an inner wall face of the radially peripheral section by an injection process is a product-by-process recitation and as such has not been given any patentable weight for the water-cooling device being claimed.  As it has been held, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding Claim 5, Mounioloux in view of Davidson, Alex, & Wu teaches the invention as disclosed above in Claim 1, wherein Mounioloux further teaches:  wherein the pump case (1, 14 & 15) has an inlet (216) in communication with an outlet (221).
Regarding Claim 6, Mounioloux in view of Davidson, Alex, & Wu teaches the invention as disclosed above in Claim 1, wherein Mounioloux further teaches:  wherein the radiating fins (118) are arranged at intervals or intersect each other (Figure 7), the radiating fins being in contact with the cooling liquid in the heat exchange chamber (Figure 14).
Regarding Claim 8, this claim is directed to the same limitations that were recited in Claim 1 IN ADDITION TO “the magnetic member disposed on the free end of each blade at a position corresponding to the winding such that the at least one winding, blades, and magnetic members are aligned in a same radial plane”.  
With respect to the limitations of Claim 8 that are recited in Claim 1, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 1.  
With respect to the additional limitations Mounioloux in view of Davidson further teaches:  the magnetic member (Davidson: 104) disposed on the free end of each blade (Davidson: 108; Paragraph 54) at a position corresponding to the winding (Davidson: 103) such that the at least one winding, blades, and magnetic members are aligned in a same radial plane (Davidson: Figures 1a & 1c).
Regarding Claim 9, this claim is directed to the same limitations that were previously addressed in Claim 2.  Therefore, Claim 9 is rejected under the same prior art and motivations as those used in the rejection of Claim 2.
Regarding Claim 10, this claim is directed to the same limitations that were previously addressed in Claim 6.  Therefore, Claim 10 is rejected under the same prior art and motivations as those used in the rejection of Claim 6.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mounioloux in view of Davidson, Alex, & Wu as applied to claim 1 above, and further in view of Kalavsky (US 2006/0045776 A1) (Kalavsky hereinafter).
Regarding Claim 4, Mounioloux in view of Davidson, Alex, & Wu teaches the invention as disclosed above in Claim 1, wherein Mounioloux, Davidson, Alex, & Wu are all silent regarding:  wherein the driver is made of a nonmetal material.
Kalavsky teaches how a pump assembly (Figure 1) can comprise a driver (15) disposed within a pump case (5 & 10), where at least one winding (23) is disposed on the radially peripheral section of the pump case (Figure 1), where the windings induce rotation magnetic members (21) disposed on a radially outer face of the driver (15; Figure 1), wherein the driver is made of a nonmetal material (Paragraph 10).
It would have been well known to those having ordinary skill in the art at the effective filing date of the claimed invention that the impeller of a pump can be made out of plastic, as taught by Kalavsky.  The use of plastic to manufacture impellers has several benefits over using metals in that it is easier to manufacture the impellers (using injection molding), being lighter (reducing the weight of the pump and the amount of force needed to be generated by the windings to induce a rotation of the impeller) AND plastics are more chemically resistant (allowing the pump to be used in a larger variety of applications).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Mounioloux such that the impeller was manufactured from a nonmetal material, as taught by Kalavsky, to provide the benefit of allowing for easier manufacture of a lighter & more versatile impeller.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mounioloux in view of Davison, Alex, & Wu as applied to claim 1 above, and further in view of Stephan (US 8,360,755 B2) (Stephan hereinafter).
Regarding Claim 7, Mounioloux in view of Davidson, Alex, & Wu teaches the invention as disclosed above in Claim 1, While Alex does teach how coils (41) and disposed on the surface of a circuit board (40), Alex does not specify HOW the coils are disposed on the surface of the circuit board.  So Mounioloux, Davidson, Alex, & Wu all fail to teach:  wherein the winding is selectively formed/disposed on the circuit board by means of printing, stacking, etching or layout.
Stephan teaches how a pump assembly comprising an impeller (18) in a pump chamber (28), the impeller having permanent magnets (26) which are driven by a printed circuit board windings (42) that are at least printed on the circuit board (Figure 1; Claim 8).  Furthermore, the windings of Stephan would also be formed/disposed on the circuit board by being "stacked" on the underside of the circuit board (see Figure 1) or having a "layout".
The examiner holds that using the method of at least one of printing, stacking, etching or layout to form/disposed the windings onto the circuit board would have been well known to those having ordinary skill in the art at the effective filing date of the claimed invention, as evidenced by the fact that the “printing” method was used in Stephan.  The examiner also notes that this limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Claim 7 discloses how the windings are disposed ON the circuit board.  Therefore, because the claimed apparatus is the same as the product disclosed in Mounioloux (as modified in view of Claim 1 to have windings disposed on a circuit board, as taught by Alex), the claim is unpatentable.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Mounioloux (as modified by Alex to have the windings disposed on a circuit board) such that the windings were disposed on the circuit board by the process of printing, stacking, etching or layout to create a circuit board with windings, as taught by Stephan, as a known method of mounting windings onto circuit boards.

Response to Arguments
The applicants arguments entered on March 02, 2021 have been fully considered.
The applicant has argued that the amendments to the independent claims would overcome the previous rejections.
First, the applicant notes that Alex is directed to an axial mini-fan with an easy-starting structure to drive the flow of compressible gas while Mounioloux is directed to a pump that is driving an incompressible cooling liquid flow, so it would be improper to combine the two references.
 In response to applicant's argument that Alex is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Alex is directed to the structure/arrangement for the driving mechanism that is used to rotate an impeller to impart a driving force on a fluid.  So because both references are directed an assembly that uses a winding & circuit board to drive an impeller, the examiner holds that Alex would be analogous.
Second, the applicant has noted that Alex has a continuous ring-shaped magnet (24) that is encircling the blades (23) of the impeller but the amended claims specify that each magnetic member is attached to one corresponding blade so they are arranged at spatial intervals from each other.
While the examiner does agree that Alex does not teach having a plurality of spatially arranged magnetic members, this amendment has modified the scope of the claimed invention beyond what was previously considered and a new rejection of this limitation was necessitated.   
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746